DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 16-17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO (US 2014/0181541) in view of WATANABE (US 2008/0231236).
	Regarding claim 2, MATSUMOTO discloses a power adapter (20, Fig. 1), comprising a communication interface (at 31 and 80) through which the power adapter charges a battery (45; ¶ 0012, 0032) in an electronic device (40) and performs a data communication (at 80) with the electronic device (¶ 0034-0037), wherein, the power adapter is configured to: 
 	when a first charging or a second charging is performed on the battery in the electronic device (¶ 0039-0040: constant current and constant voltage), determine whether an output current of the power adapter is greater than a current threshold according to a current detecting signal generated by detecting the output current and determine whether an output voltage of the power adapter is greater than a voltage threshold according to a voltage detecting signal generated by detecting the output voltage (¶ 0035), wherein a charging speed in the first charging 
 	when the output current of the power adapter is greater than the current threshold and/or the output voltage of the power adapter is greater than the voltage threshold, turn off direct current output of the power adapter (¶ 0035); and 
 	wherein the power adapter is able to turn off the direct current output considering a detection signal generated by the power adapter itself, wherein the detection signal comprises at least one of the current detecting signal and the voltage detecting signal (¶ 0035).
 	MATSUMOTO fails to disclose a charging stop instruction as recited.
 	WATANABE discloses receiving a charging stop instruction fed back by the electronic device when the electronic device determines that the output current of the power adapter is greater than the current threshold and/or the output voltage of the power adapter is greater than the voltage threshold, and turn off the direct current output of the power adapter according to the charging stop instruction, wherein the power adapter is able to turn off the direct current output considering the charging stop instruction from the electronic device (¶ 0012, 0031, 0036). Including the charging stop instruction of WATANABE in the power adapter of MATSUMOTO would provide turning off the direct current output considering both the detection signal and the charging stop instruction as recited. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the charging stop instruction as recited in order to provide increased protection for the battery of the electronic device.
  	Regarding claim 3, MATSUMOTO as modified by WATANABE teaches the power adapter as applied to claim 2, and MATSUMOTO further discloses a main control circuit (22, 

 	WATANABE further discloses an isolation transformer (17), a main control circuit (comprising at least 23 and 24), a potential adjusting circuit (portion of 23), a current detection circuit (31), a voltage detection circuit (30) and an output switch circuit (11); wherein, the potential adjusting circuit is configured to drive a voltage tracking and controlling circuit to adjust an output voltage of the isolation transformer according to a control signal sent by the main control circuit (¶ 0036, 0038: one of signals from 23 to 15 or 25).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the power adapter of MATSUMOTO by utilizing an isolation transformer charging circuit in order to utilize the known power transmission characteristics of isolation transformer circuits.
	Regarding claim 4, MATSUMOTO discloses the data communication between the main control circuit and the electronic device is performed during a charging  (¶ 0012, 0032); and the main control circuit sends the output current of the power adapter and the output voltage of the power adapter to the electronic device either in a first charging mode or in a second charging mode, wherein in the first charging mode, the first charging is performed, and in the second charging mode, the second charging is performed (¶ 0039-0040). 
 	Regarding claim 16, MATSUMOTO discloses an electronic device, comprising a battery (45, Fig. 1) and a power adapter (20), wherein the power adapter, comprises a communication interface (at 31 and 80) through which the power adapter charges a battery (45; ¶ 0012, 0032) in an electronic device (40) and performs a data communication (at 80) with the electronic device (¶ 0034-0037), wherein, the power adapter is configured to: 

 	when the output current of the power adapter is greater than the current threshold and/or the output voltage of the power adapter is greater than the voltage threshold, turn off the direct current output of the power adapter (¶ 0035); and 
	wherein the power adapter is able to turn off the direct current output considering a detection signal generated by the power adapter itself, wherein the detection signal comprises at least one of the current detecting signal and the voltage detecting signal (¶ 0035);
	MATSUMOTO fails to disclose a charging stop instruction as recited.
 	WATANABE discloses receive a charging stop instruction fed back by the electronic device when the electronic device determines that the output current of the power adapter is greater than the current threshold and/or the output voltage of the power adapter is greater than the voltage threshold, and turn off direct current output of the power adapter according to the charging stop instruction, wherein the power adapter is able to turn off the direct current output considering the charging stop instruction from the electronic device (¶ 0012, 0031, 0036). Including the charging stop instruction of WATANABE in the electronic device of 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the charging stop instruction as recited in order to provide increased protection for the battery of the electronic device.
 	Regarding claim 17, MATSUMOTO as modified by WATANABE teaches when the electronic device determines that at least one of an overcurrent and an overvoltage occurs in the direct current output of the power adapter, the electronic device turns off the communication interface thereof actively so as to turn off a connection to the power adapter (WATANABE, ¶ 0030, 0031, 0036, 0043: via 45).
 	Regarding claim 19, MATSUMOTO as modified by WATANABE teaches a corresponding charging method as applied to claims 2 and 16.
 	Regarding claim 20, MATSUMOTO discloses during the data communication between the power adapter and the electronic device, sending at least one of the output current and the output voltage of the power adapter to the electronic device (¶ 0012, 0032, 0037). 	
 	Regarding claim 21, MATSUMOTO discloses the power adapter is further configured to: during the data communication between the power adapter and the electronic device, send at least one of the output current and the output voltage of the power adapter to the electronic device (¶ 0012, 0032, 0037). 	
 	Regarding claim 22, MATSUMOTO discloses the power adapter is further configured to: during the data communication between the power adapter and the electronic device, send at least one of the output current and the output voltage of the power adapter to the electronic device (¶ 0012, 0032, 0037).
Allowable Subject Matter
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant argues on pages 13-14 that secondary reference WATANABE does not disclose turning off the direct current output considering both the detection signal and the charging stop instruction as recited. However, primary reference MATSUMOTO discloses turning off the direct current output considering the detection signal, and WATANABE discloses turning off the direct current output considering the charging stop instruction, therefore the combination of references teaches turning off the direct current output considering both the detection signal and the charging stop instruction. It is noted that primary reference MATSUMOTO discloses communication with the battery circuit 40 (which corresponds to the claimed electric device; ¶ 0034) and it would be obvious to one of ordinary skill to modify the communication of MATSUMOTO to include the charging stop instruction of WATANABE. Therefore, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        February 11, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 11, 2022